Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 was filed after the mailing date of the Notice of Allowance on 05/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of Claim 18-20 to directed non-elected Invention Group II without traverse (11/11/2020). Accordingly, claims 18-20 has been canceled.

Allowable Subject Matter
Claims 1-17 are allowable.

The following is an examiner’s statement of reasons for allowance:
The prior arts, US 20100097416, 20140290579, 20060162662, 20080169427, 20090004405, 20110117688, 20060045958, do not fairly teach the limitation, as a whole, “An apparatus for organic vapor deposition of an organic material, the apparatus comprising: an injection block comprising: a carrier gas chamber in fluid communication with a carrier gas source; and a nozzle assembly; an interface that includes an injection tube and a siphon tube disposed on a first side of the injection block; and a first source material crucible removably attached to the injection block, the first source material crucible comprising a first source material chamber and a first crucible heater, wherein, when the first source material crucible is attached to the injection block at the interface such that the injection tube and the siphon tube pierce the first source material crucible to form a combined apparatus, the first source material chamber is in direct fluid communication with the carrier gas chamber via the injection tube, the first source material chamber is in direct fluid communication with a transfer channel and a mixing channel of the injection block via the siphon tube, wherein a gas flow path between the first source material crucible and the injection block is within the combined apparatus, and wherein the crucible is removably attached to the injection block, where a solid surface of the crucible is in physical contact with the injection block to exert pressure onto the injection block” of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718